Citation Nr: 1040781	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.

As support for his claim, the Veteran testified at a hearing at 
the RO in November 2008 before the undersigned Veterans Law Judge 
of the Board, also referred to as a Travel Board hearing.  

In February 2009, after deciding other claims that also were on 
appeal (including increasing the rating for the Veteran's 
posttraumatic stress disorder (PTSD) from 50 to 70 percent), the 
Board remanded the remaining TDIU claim to the RO via the Appeals 
Management Center (AMC) for further development - specifically, 
to have him examined for a medical opinion concerning whether he 
is unemployable due to his service-connected disabilities.

After receiving the file back from the AMC, the Board issued a 
decision in January 2010 denying the claim for a TDIU.  The 
Veteran appealed to the U.S. Court of Appeals for Veterans Claims 
(Court/CAVC).  In an August 2010 order, granting a joint motion, 
the Court vacated the Board's decision and remanded the claim to 
the Board for further development and readjudication in 
compliance with directives specified.

And to comply with the Court's order, the Board in turn is again 
remanding the claim to the RO via the AMC.




REMAND

The Veteran alleges he has been unable to obtain or maintain 
substantially gainful employment since January 2005, primarily 
because of the severity of his service-connected PTSD.  He claims 
that, although he stopped working in January 2005 because of a 
cervical spine injury at his civilian job, he nevertheless has 
been unable to obtain another job during the years since that 
injury because of the severity of his PTSD.  He says he can no 
longer drive a truck, which is the only job he is trained to do.

The PTSD, as mentioned, is rated as 70-percent disabling.  The 
Veteran's other service-connected disabilities are tinnitus, 
rated as 10-percent disabling, bilateral hearing loss, rated as 
zero-percent disabling (i.e., noncompensable), and malaria, also 
rated as zero-percent disabling.  Therefore, he satisfies the 
threshold minimum rating requirements of § 4.16(a) for 
consideration of a TDIU, that is, without having to resort to the 
extra-schedular provisions of § 4.16(b).

The record shows the Veteran was employed at the U.S. Postal 
Service for 18 years until he was terminated for misappropriating 
funds.  Thereafter, he worked for 2 years at a concrete company 
before working as a truck driver for 10 years until injuring his 
cervical spine at work in October 2004.  According to VA Form 21-
4192, he was on temporary total disability at his company, 
presumably as a result of that intercurrent work-related injury.

In a January 2006 letter, M.J.C., MSW, and J.R.B., MA, noted the 
Veteran had "occupational difficulty/unemployable" due to his 
PTSD and marital problems.  Other letters signed by these 
clinicians in June 2004 and April 2005 provide further evidence 
of his occupational difficulties.  Although he indicated during a 
June 2007 VA examination that he was unemployed due to his work-
related cervical spine injury, he subsequently testified under 
oath during his November 2008 hearing that he could no longer 
work due to the severity of his service-connected PTSD, 
irrespective of that cervical spine injury.

Consequently, the Board remanded the claim in February 2009 to 
have the Veteran undergo VA examinations for medical opinions 
concerning whether he is unable to secure or maintain 
substantially gainful employment on account of his 
service-connected disabilities.  In remanding the claim for these 
medical opinions, the Board directed the examiners to consider 
the Veteran's ability (or inability) to work as a truck driver or 
in other professions consistent with his level of education, 
training, and experience.  See Friscia v. Brown, 7 Vet. App. 294, 
297 (1994) (indicating the Board may not reject a claim for a 
TDIU without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would produce 
sufficient income to be other than marginal).

Pursuant to that remand directive, the Veteran was afforded three 
VA examinations to determine whether his service-connected 
disabilities preclude him from securing or maintaining 
substantially gainful employment.  In particular, an infectious, 
immune, nutritional disorders examination was performed in April 
2009, a psychiatric examination also in April 2009, and an 
audiology examination in May 2009.  Unfortunately, as pointed out 
in the joint motion, these examinations did not substantially 
comply with the Board's February 2009 remand directive for two 
reasons.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

First, the Board instructed that the examiners must consider the 
Veteran's ability to work "consistent with his level of 
education, training, and experience."  However, none of the 
three examiners considered his level of education when commenting 
on his ability to secure or maintain substantially gainful 
employment in light of his service-connected disabilities.  And 
second, the examiner who conducted the audiology examination did 
not comment at all on the Veteran's ability to secure or maintain 
substantially gainful employment in light of his service-
connected hearing loss and tinnitus.  



Therefore, another remand is required for compliance with this 
prior remand directive.  See Stegall v. West, 11 Vet. App. 268, 
270 (1998) (holding that a remand by the Board imposes upon the 
Secretary of VA a concomitant duty to ensure compliance with the 
terms of the remand).  But see, too, Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (clarifying that there need only be 
substantial, not exact, compliance with a remand directive).

Accordingly, the TDIU claim is again REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for appropriate VA 
examinations for additional medical comment 
on the effect of his service-connected 
disabilities on his employability.  
The claims file, including a complete copy of 
this remand and the joint motion, must be 
made available to the examiners for their 
consideration.

Based on their examination findings and other 
evidence contained in the claims file, the 
examiners must offer an opinion as to the 
likelihood (very likely, as likely as not, 
or unlikely) the Veteran is unable to obtain 
or maintain substantially gainful employment 
solely as a result of the combination of his 
service-connected disabilities, which are:  
(1) PTSD - rated as 70-percent disabling; 
(2) tinnitus - rated as 10-percent 
disabling; (3) bilateral hearing loss - 0 
percent; and (4) residuals of malaria - also 
0 percent.

In particular, the examiners must consider 
the Veteran's ability (or inability) to work 
as a truck driver or in other professions 
consistent with his level of education, 
training, and experience.  Consider also 
whether he is only employable under certain 
circumstances, such as if only allowed 
certain accommodations or other special 
considerations.  Additionally, if it is 
determined he is indeed incapable of 
obtaining or retaining substantially gainful 
employment within these parameters, 
the examiner should estimate and state the 
approximate date of onset of this total 
occupational impairment.

It is imperative the examiners discuss the 
rationale of the opinions, whether favorable 
or unfavorable, if necessary citing to 
evidence in the record and addressing the 
specific concerns raised in the August 2010 
joint motion.

2.  Then readjudicate the TDIU claim in light 
of the additional evidence and addressing the 
specific concerns raised in the August 2010 
joint motion.  If this claim is not granted 
to the Veteran's satisfaction, send him and 
his representative a Supplemental Statement 
of the Case and give them an opportunity to 
submit additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


